Citation Nr: 1213832	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002, and from February 2003 to February 2007. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for sleep apnea, and granted service connection for PTSD and bilateral hearing loss.  The Veteran appealed for higher ratings.  

Pursuant to the appellant's request, a hearing before a member of the Board was scheduled for November 2009.  The Veteran did not appear for that hearing.  Since the Veteran did not report for the hearing or provide good cause for that absence, and has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Additional development is needed prior to the disposition of the Veteran's claims. 

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

A notation in the claims file dated on December 4, 2007, shows that the Veteran was denied a claim for disability benefits from the Social Security Administration (SSA).  The RO attempted to obtain records from SSA.  On December 11, 2004, the Office of Disability and International Operations (ODIO) of the SSA, provided a response indicating that the Veteran was entitled to disability benefits, and RO officials were directed to make their request for the file to the local district office.  However, the SSA decision and the records upon which that decision was based are not included in the claims folder.  Those records may be relevant to the claims on appeal.  Therefore, those records should also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991). 

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examinations to evaluate PTSD and bilateral hearing loss were in June 2007.  Accordingly, the Veteran's last examinations are almost five years old, and are stale.  Moreover, in a statement in April 2009, the Veteran reported that his service-connected PTSD and bilateral hearing loss disabilities had worsened.  Because there may have been a significant change in the Veteran's disabilities, the Board finds that new examinations are necessary to fully and fairly assess the merits of his claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in April 2008.  In April 2009, the Veteran reported that he was being treated for the disabilities on appeal at the VAMC in Miami, Florida.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 




Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with claims folder the Veteran's Social Security Administration records.

2.  Obtain the Veteran's VA treatment records dated since April 2008.  All attempts to secure those records should be documented in the claims folder.  

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychiatric disorder.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  Finally, the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

4.  Schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss how the Veteran's service-connected hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

5.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


